Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 1 of 15 PageID #: 2320




                      EXHIBIT B
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 2 of 15 PageID #: 2321
                                                                                    IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                                   US008409862B2


 c12)   United States Patent                                                                 (IO)    Patent No.:                     US 8,409,862 B2
        Caulfield et al.                                                                     (45)    Date of Patent:                     *Apr. 2, 2013

 (54)   DETERMINATION OF TESTOSTERONE BY                                                 etry. Journal of Clinical Endocrinology and Metabolism. 1997. Vo.
        MASS SPECTROMETRY                                                                82, No. 5, pp. 1492-1496.*
                                                                                         Shackelton et al. Electrospray mass spectrometry of testosterone
 (75)   Inventors: Michael P. Caulfield, San Clemente, CA                                esters: Potential for use in doping control. Steroids, 1997. vol. 62, pp.
                   (US); Darren A Carns, Rancho Santa                                    523-529.*
                   Margarita, CA (US); Richard E Reitz,                                  Ong et al. Integrated Bioanalytical Support Using Turbulent Flow
                   San Clemente, CA (US)                                                 Chromatography-Mass Spectrometry. 50th ASMS Conference, Jun.
                                                                                         2002, Poster 218, pp. 1-2.*
 (73)   Assignee: Quest Diagnostics Investments                                          Zimmer et al. Comparison of turbulent-flow chromatography with
                  Incorporated, Wilmington, DE (US)                                      automated solid-phase extraction in 96 well plates and liquid-liquid
                                                                                         extraction used as plasma sample preparation techniques for liquid
 ( *)   Notice:        Subject to any disclaimer, the term ofthis                        chromatography-tandem mass spectrometry. J Chromatog. A. 1999.
                       patent is extended or adjusted under 35                           vol. 854, pp. 23-25. *
                       U.S.C. 154(b) by O days.                                          Salameh et al. Validation of total testosterone assay using high-
                                                                                         turbulence liquid chromatography tandem mass-spectrometry: Total
                       This patent is subject to a terminal dis-                         and free testosterone reference ranges. Steroids, 2010. vol. 75, pp.
                       claimer.                                                          169-175.*
                                                                                         Caraiman et al. Optimal Sensitivity and Increased Throughput Using
 (21)   Appl. No.: 12/946,785                                                            a Dual TIS/ APCI Ionization Source and Turbo Flow Chromatography
                                                                                         with LC/MS/MS. Poster No. 075. ASMS Conference, Jun. 2003, pp.
 (22)   Filed:         Nov. 15, 2010                                                     1-4.*
                                                                                         Sowers et al. Testosterone Concentrations in Women Aged 25-50
 (65)                      Prior Publication Data                                        Years: Associations with Lifestyle, Body Composition, and Ovarian
                                                                                         Status. American Journal of Epidemiology, 2001. vol. 153, No. 3, pp.
        US 2011/0059534 Al                  Mar. 10, 2011                                256-264.*
                                                                                         Office Action dated Sep. 7, 2011 for U.S. Appl. No. 13/118,180.
                                                                                         Caraiman et al, Optimal sensitivity and increased throughout using a
                  Related U.S. Application Data                                          dual TIS/APCI ionization source and turbo flow chromatography
                                                                                         with LC/MS/MS, Poster No. 075, 51st conference on mass spectrom-
 (63)   Continuation of application No. 12/607,905, filed on                             etry and allied topics, American Society for Mass Spectrometry,
        Oct. 28, 2009, now Pat. No. 8,318,418, which is a                                Montreal, Quebec, Jun. 2003, 4 pages.
        continuation of application No. 12/053,325, filed on                             Carignan et al., High-performance liquid chromatographic analysis
        Mar. 21, 2008, now Pat. No. 7,754,419, which is a                                of estradiol valerate-testosterone enanthate in oily formulations, J
        continuation of application No. 11/247,409, filed on                             Chrom 301(1):292-96 (1984).
        Oct. 11, 2005, now Pat. No. 7,348,137, which is a                                Chang et al., Quantitative measurement of male steroid hormones
                                                                                         using automated on-line solid phase extraction-liquid chromatogra-
        continuation of application No. 10/726,919, filed on
                                                                                         phy-tandem mass spectrometry and comparison with radioim-
        Dec. 2, 2003, now Pat. No. 6,977,143.                                            munoassay. Analyst, 123:363-368, 2003.
 (60)   Provisional application No. 60/501,255, filed on Sep.                            Choi et al., Determination of Four Anabolic Steroid Metabolites by
        8, 2003.                                                                         Gas Chromatogrophy/Mass Spectrometry with Negative Ion Chemi-
                                                                                         cal Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                                                                         Mass Spectrom 12, 1749-55 (1998).
 (51)   Int. Cl.
                                                                                         Choi et al., Rapid HPLC-Electrospray Tandem Mass Spectrometric
        GOIN 33/92                     (2006.01)                                         Assay for Urinary Testosterone and Dihydrotestosterone
 (52)   U.S. Cl. ......................................................... 436/71        Glucuronides from Patients with Benign Prostate Hyperplasia. Clin.
 (58)   Field of Classification Search ........................ None                     Chem. 49: 322-5 (2003).
        See application file for complete search history.                                Corrected Notice of Allowance dated Dec. 17, 2007 U.S. Appl. No.
                                                                                         11/247,409.
 (56)                      References Cited                                              Dorgan et al., Measurement of steroid sex hormones in serum: a
                                                                                         comparison of radio immunoassay and mass spectrometry, Steroids,
                   U.S. PATENT DOCUMENTS                                                 67: 151-8 (2002).

      5,772,874    A * 6/1998 Quinn et al.                    210/198.2                                                  (Continued)
      5,795,469    A     8/1998 Quinn et al.
      5,919,368    A     7/1999 Quinn et al.                                             Primary Examiner - Marcela M Cordero Garcia
      5,968,367    A    10/1999 Quinn et al.
      6,107,623    A     8/2000 Bateman et al.                                           (74) Attorney, Agent, or Firm - Foley & Lardner LLP
      6,124,137    A     9/2000 Hutchens et al.
      6,204,500    Bl    3/2001 Whitehouse et al.                                        (57)                           ABSTRACT
      6,410,913    Bl    6/2002 Brekenfeld et al.
      6,743,448    B2    6/2004 Kryger                                                   Provided are methods for determining the presence or amount
      6,855,703    Bl    2/2005 Hill et al.                                              of testosterone in a test sample, comprising ionizing all or a
      6,977,143    Bl* 12/2005 Caulfield et al . .................. 435/4                portion of the testosterone present in the sample to produce
      7,348,137    B2 * 3/2008 Caulfield et al . .................. 435/4                one or more testosterone ions that are detectable in a mass
      7,473,560    B2    1/2009 Soldin
      7,754,419    B2 * 7/2010 Caulfield et al . .................. 435/4
                                                                                         spectrometer. All or a portion of the testosterone present in the
  2004/0235193     Al   11/2004 Soldin                                                   sample is ionized to produce one or more testosterone ions,
  2010/0047849     Al* 2/2010 Caulfield et al . ................ 435/29                  which may be isolated and fragmented to produce precursor
  2011/0226946     Al * 9/2011 Caulfield et al.                  250/282                 ions. A separately detectable internal testosterone standard
                     OTHER PUBLICATIONS                                                  can be provided in the sample. In a preferred embodiment, the
                                                                                         reference is 2,2,4,6,6-d5 testosterone.
 Vierhapper et al. Determination of Testosterone Production Rates in
 Men and Women Using Stable Isotope/Dilution and Mass Spectrom-                                                 24 Claims, No Drawings
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 3 of 15 PageID #: 2322


                                                            US 8,409,862 B2
                                                                     Page 2


                    OTHER PUBLICATIONS                                    Ooi and Donnelly, More on the Analog Free-Testosterone Assay,
 Draisci et al., Confirmatory analysis of 17!3-boldenone, l 7alpha-       Clin. Chem. 45: 714-715 (1999).
 boldenone and androsta-1,4-diene-3, 17-dione in bovine urine by liq-     Peng et al., Plasma and urinary markers of oral testosterone
                                                                          undecanoate misuse. Steroids, 67: 39-50, 2002.
 uid cluomatography-tandem mass spectrometry. Journal of Chroma-
                                                                          Plumb et al., Quantitative analysis of pharmaceuticals in biological
 tography B, 789:219-226, 2003.                                           fluids using high-performance liquid cluomatography coupled to
 Draisci et al., Quantitation of anabolic hormones and their metabo-      mass spectrometry: a review, Xenobiotica, 2001, 31(8/9):599-617.
 lites in bovine serum and urine by liquid chromatography-tandem          Robb et al., Atmospheric Pressure Photoionization: An Ionization
 mass spectrometry, Journal of Chromatography A, 2000, vol. 870, pp.      Method for Liquid Cluomatography-Mass Spectrometry, Anal.
 511-522.                                                                 Chem., 72:3653-3659 (2000).
 Furuta et al., Simultaneous Measurements of Endogenous and Deu-          Ropero-Miller et al., Simultaneous Quantitation ofOpioids in Blood
 terium-Labelled Tracer Variants of Androstenedione and                   by       GC-El-MS        Analysis      Following       Deproteination,
 Testosterone by Capillary Gas Cluomatography-Mass Spectrometry,          Detautomerizati-Keto Analytes, Solid-Phase Extraction, and
                                                                          Trimethylsilyl Derivatization, J of Anal Tox 2002, vol. 26, pp. 524-
 J Cluom, BiomedAppl vol. 525: 15-23, (1990).
                                                                          528.
 Giraudi et al., Effect of Tracer Binding to Serum Proteins on the        Salameh et al, Validation of a total testosterone assay using high-
 Reliability of a Direct Free Testosterone Assay. Steroids 52: 423-4      turbulence liquid chromoatography tandem mass spectrometry, Ste-
 (1988).                                                                  roids, (2010), pp. 169-175.
 Griffiths et al., Derivatisation for the characterisation of neutral     Shackelton et al, Electrospray mass spectrometry of testosterone
 oxosteroids by electrospray and matrix-assisted laser desorption/        ester: potential for use in doping control, Steroids, (1997),
 ionisation tandem mass spectrometry: the Girard P derivative, Rapid      62(78):523-529.
 Commun Mass Spectrom 2003: 17, 924-935.                                  Starcevic, et al., Liquid Chromatography l 4tandem Mass Spectrom-
                                                                          etry Assay for Human Serum Testosterone and Trideuterated
 Herman et al., Generic method for on-line extraction of drug sub-
                                                                          Testosterone, Journal ofCluomatography, 792:197-204 (2003).
 stances in the presence of biological matrices using turbulent flow      Tiller et al. Drug quantitation on a benchtop liquid cluomatography-
 cluomatography. Rapid Communications in Mass Spectrometry,               tandem mass spectrometry system. Journal of Chromatography A,
 16:412-426, 2002.                                                        1997, vol. 771, pp. 119-125.
 Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp         US Office Action dated Jun. 8, 2011 in U.S. Appl. No. 12/607,905.
 Med, 25(2):73-80, 1991.                                                  Williams, et al., Electrospray Collision-induced Dissociation of
 Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Deter-             Testosterone and Testosterone Hydroxy Analogs, Journal of Mass
 mination of Sildenafil (Viagra) and Its Metabolite (UK-103,320) in       Spectrometry 34:206-216 (1999).
 Postmortem Specimens Using LC/MS/MS and LC/MS/MS/MS                      Winters et al., The analog free testosterone assay: are the results in
 National Technical Information Service, 2000, 3 cover pages and pp.      men clinically useful?, Clin. Chem. 44:2178-2182, (1998).
 1-12.                                                                    Yoon and Lee, Gas chromatographic and mass spectrometic analysis
 Magnusson et al., Quantitative analysis of eight testosterone metabo-    of conjugated steroids in urine, J.Biosci. 200 l; 26:627-634.
 lites using colunm switching and liquid chromatography/tandem            Zimmer et al., Comparison of turbulent-flow cluomatography with
 mass spectrometry. Rapid Commun. Mass Spectrom, May 30, 2004,            automated solid-phase extraction in 96-well plates and liquid-liquid
 18: 1089-1094.                                                           extraction used as plasma sample preparation techniques for liquid
 Marcus and Durnford, A Simple Enzyme-Linked Immunosorbent                cluomatography-tandem mass spectrometry, J. Chromatogr. A 854:
 Assay for Testosterone. Steroids 46: 975-86 (1985).                      23-35 (1999).
 Merchant and Weinberger, Recent advancements in surface-en-              Alary, "Comparative Study: LC-MS/MS Analysis of Four Steroid
 hanced laser desorption/ionizationtime of flight-mass spectrometry.      Compounds Using a New Photoionization Source and a Conven-
 Electrophoresis 21: 1164-67 (2000).                                      tional APCI Source," Proceedings of the 49th ASMS Conference on
 Minut et al., Urinary 5alpha-androstanediol and 5!3-androstanediol       Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31,
 measurement by gas chromatography after solid-phase extraction           2001.
 and high-performance liquid chromatography. Int 19I J Biol. Mark-        Draisci et al., "Quantitation of anabolic hormones and their metabo-
 ers, vol. 14(3); 154-59 (1999).                                          lites in bovine serum and urine by liquid chromatography-tandem
 Notice of Allowance dated Apr. 12, 2010 for U.S. Appl. No.               mass spectrometry," J. of Chromatography A, (2000), 870:511-522.
 12/053,325.                                                              Robb, et al., "Atmospheric Pressure Photoionization: an Ionization
 Notice of Allowance dated Aug. 18, 2005 for U.S. Appl. No.               Method for Liquid Chromatography-Mass Spectrometry," Anal.
 10/726,919.                                                              Chem., (2000) 72:3653-3559.
 Notice of Allowance dated Nov. 5, 2007 U.S. Appl. No. 11/247,409.        Tiller, et al, "Drug quantitation on a benchtop liquid cluomatogra-
 Office Action dated Jan. 10, 2007 for U.S. Appl. No. 10/726,919.         phy-tandem mass spectrometry system," J. Chromatography A,
 Office Action dated Feb. 18, 2010 for U.S. Appl. No. 12/053,325.         (1997), 771:119-125.
 Office Action dated Mar. 4, 2005 for U.S. Appl. No. 10/726,919.          US Non-Final OfficeActiondatedDec.16, 2011 in related U.S.Appl.
 Office Action dated Apr. 29, 2009 for U.S. Appl. No. 12/053,325.         No. 12/607,905.
 Office Action dated Sep. 5, 2008 for U.S. Appl. No. 12/053,325.          US Non-Final OfficeActiondatedNov. 17, 2011 in related U.S.Appl.
 Ong et al, Integrated bioanalytical support using turbulent flow cluo-   No. 13/118,180.
 matography-mass spectrometry, Powerpoint Presentation, Memory
 Pharmaceuticals Corp., ASMS 2002, Mar. 1, 2001, pp. 1-39.                * cited by examiner
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 4 of 15 PageID #: 2323


                                                      US 8,409,862 B2
                               1                                                                        2
      DETERMINATION OF TESTOSTERONE BY                                  975-86 (1985); Giraudi et al., Steroids 52: 423-4 (1988); Ooi
            MASS SPECTROMETRY                                           and Donnelly, Clin. Chem. 44: 2178-82 (1988); Dorgan et al.,
                                                                        Steroids 67: 151-8 (2002); Choi et al., Clin. Chem. 49: 322-5
       CROSS-REFERENCE TO RELATED PATENT                                (2003).
                 APPLICATIONS
                                                                                     SUMMARY OF THE INVENTION
    This application claims priority to U.S. application Ser.
 No. 12/607,905 filed Oct. 28, 2009, which is a continuation of            In a first aspect, the present invention relates to methods for
 U.S. application Ser. No. 12/053,325 filed Mar. 21, 2008               determining the presence or amount of testosterone in a test
 (now U.S. Pat. No. 7,754,419 issued on Jul. 13, 2010), which      10   sample, comprising ionizing all or a portion of the testoster-
 is a continuationofU.S. application Ser. No. 11/247,409 filed          one present in the sample to produce one or more testosterone
 Oct.11,2005 (now U.S. Pat. No. 7,348,137 issued on Mar. 25,            ions that are detectable in a mass spectrometer operating in
 2008), which is a continuation of U.S. application Ser. No.            positive ion mode, and detecting the ion( s) so produced. The
 10/726,919 filed Dec. 2, 2003 (now U.S. Pat. No. 6,977,143             presence or amount of one or more testosterone ions can be
 issued on Dec. 20, 2005), which claims the benefit of U.S.        15   related to the presence or amount of testosterone in the origi-
 Application Ser. No. 60/501,255 filed Sep. 8, 2003, all of             nal test sample.
 which are incorporated herein by reference in their entirety              Such methods may preferably comprise ionizing all or a
 including all figures and tables.                                      portion of the testosterone present in the sample to produce
                                                                        one or more testosterone ions, isolating the testosterone ions
                FIELD OF THE INVENTION                             20   by mass spectrometry to provide one or more precursor ions,
                                                                        fragmenting the precursor ions to provide one or more daugh-
    The present invention relates to methods for analyzing              ter ions that are detectable in a mass spectrometer operating in
 testosterone and for detecting testosterone in samples by              positive ion mode, and detecting the ion( s) so produced. The
 mass spectrometry.                                                     presence or amount of the testosterone daughter ion( s) can be
                                                                   25   related to the presence or amount of testosterone in the origi-
          BACKGROUND OF THE INVENTION                                   nal test sample. Such methods are known in the art as "tandem
                                                                        mass spectrometry."
    The following description of the background of the inven-              In preferred embodiments, a separately detectable internal
 tion is provided simply as an aid in understanding the inven-          testosterone standard is provided in the sample, the presence
 tion and is not admitted to describe or constitute prior art to   30   or amount of which is also determined in said sample. In these
 the invention.                                                         embodiments, all or a portion of both the endogenous test-
    Testosterone (4 androgen 17~-ol-3-one) is a C19 steroid             osterone and the internal standard present in the sample is
 hormone with a molecular weight of288.4 daltons. Testoster-            ionized to produce a plurality of ions detectable in a mass
 one is the major androgen in males and is controlled by                spectrometer operating in positive ion mode, and one or more
 luteinizing hormone (LH). LH is released from the anterior        35   ions produced from each are detected by mass spectrometry.
 pituitary exerting the primary control on testosterone produc-            In preferred embodiments, the testosterone ions detectable
 tion, and acting directly on the Leydig cells in the testes,           in a mass spectrometer include ions with a mass/charge ratio
 where testosterone is produced. Testosterone stimulates adult          (m/z) of289.1±0.5, 109.2±0.5, and/or 96.9±0.5, the latter two
 maturation of external genitalia and secondary sex organs,             being fragments of the larger ion. In particularly preferred
 and the growth of beard, axillary and pubic hair. In addition,    40   embodiments, the precursor ion has m/z of 289.1, while the
 testosterone has anabolic effects leading to increased linear          fragment ions have an m/z of 109.2 and 96.9.
 growth, nitrogen retention, and muscular development. Clini-              A preferred internal testosterone standard is 2,2,4,6,6-d5
 cal evaluation of serum testosterone, along with serum LH,             testosterone. In preferred embodiments, the internal testoster-
 assists in evaluation ofhypogonadal males. Major causes of             one standard ions detectable in a mass spectrometer have a
 lowered testosterone in males include hypogonadotropic            45   mass/charge ratio (m/z) of 294.1±0.5, 113.2±0.5 and/or
 hypogonadism, testicular failure, hyperprolactinemia,                  99.9±0.5. In particularly preferred embodiments, a precursor
 hypopituitarism, some types ofliver and kidney diseases, and           ion of the internal testosterone standard has an m/z of 294.1,
 critical illness.                                                      and two fragment ions having an m/z of 113.2 and 99.9 are
    Testosterone levels are much lower in females compared to           each detected.
 males. The major sources of testosterone in females are the       50      In preferred embodiments, one may determine the speci-
 ovaries, the adrenal glands, and the peripheral conversion of          ficity of testosterone determination by mass spectrometry by
 precursors, specifically the conversion of androstenedione to          calculating a ratio of the daughter ions for that sample and
 testosterone. In females, the normal levels of androgens may           comparing that ratio with that of a purified testosterone stan-
 provide a substrate for estrogen production. Increased serum           dard. The daughter ion ratio for purified testosterone is 1.43
 testosterone levels in females may be indicative of polycystic    55   (i.e. 109+97) while the daughter ion ratio of the internal
 ovary syndrome and adrenal hyperplasia, among other con-               testosterone standard (2,2,4,6,6-d5 testosterone) is 1.07 (i.e.
 ditions. The clinical manifestations of excess testosterone in         113+99). Under experimental conditions with multiple rep-
 females include infertility, hirsutism, amenorrhea, and obe-           licates, a median or mean and range derived from the standard
 sity.                                                                  deviation, coefficent of variation (CV) or percentage for each
    Testosterone strongly binds to plasma proteins such as sex     60   daughter ion ratio also can be calculated. In this way, the
 hormone-binding globulin (SHBG) ortestosterone-estradiol-              presence of an "unknown" compound (interfering substance)
 binding globulin (TEBG). Testosterone also binds with low              can be detected by either an increase or decrease in the
 affinity to CBG (cortisol-binding globulins) and albumin.              observed daughter ion ratio.
 Less than 2.5% of testosterone circulates unbound to plasma               In preferred embodiments, one may increase the signal to
 proteins.                                                         65   noise detection of testosterone (or the internal standard) by
    Numerous assays for testosterone are known to those of              s=ing the signal of the detectable daughter ions for that
 skill in the art. See, e.g., Marcus and Durnford, Steroids 46:         sample. This has the effect of improving detection by increas-
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 5 of 15 PageID #: 2324


                                                        US 8,409,862 B2
                                3                                                                        4
 ing the signal and effectively reducing the background, thus             the analyte to be measured, type of sample, the type of detec-
 improving the signal to noise ratio. In addition, one can quan-          tor, the choice of positive versus negative mode, etc.
 titate the amount of testosterone in a sample by comparing the              Suitable test samples can include any liquid sample that
 summed daughter ion signal of the unknown sample with a                  can contain one or more testosterone. For example, samples
 standard curve of summed daughter ion signals for known             5    obtained during the manufacture of synthetic testosterone can
 amounts of testosterone.                                                 be analyzed to determine the composition and yield of the
    In certain embodiments, the testosterone present in a test            manufacturing process. In certain embodiments, a sample is a
 sample can be purified prior to ionization. Numerous methods             biological sample; that is, a sample obtained from any bio-
 are known in the art to purify testosterone, including chroma-           logical source, such as an animal, a cell culture, an organ
 tography, particularly high performance liquid chromatogra-         10   culture, etc. Particularly preferred are samples obtained from
 phy (HPLC), and thin layer chromatography (TLC); electro-                a manimalian animal, such as a dog, cat, horse, etc. Particular
 phoresis, including capillary electrophoresis; extraction                preferred manimalian animals are primates, most preferably
 methods, including ethyl acetate extraction, and methanol                humans. Suitable samples include blood, plasma, serum, hair,
 extraction; and affinity separations, including immunoaffin-             muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue
 ity separations; or any combination of the above.                   15   sample. Such samples may be obtained, for example, from a
    Preferred embodiments utilize high turbulence liquid chro-            patient; that is, a living person presenting themselves in a
 matography (HTLC), alone or in combination with one or                   clinical setting for diagnosis, prognosis, or treatment of a
 more purification methods, to purify testosterone in samples.            disease or condition.
 HTLC is a form of chromatography that utilizes turbulent                    The mass spectrometer typically provides the user with an
 flow of the material being assayed through the column pack-         20   ion scan; that is, the relative abundance of each m/z over a
 ing as the basis for performing the separation. HTLC has been            given range (e.g., 100 to 900). The results of an analyte assay,
 applied in the preparation of samples containing two                     that is, a mass spectrum, can be related to the amount of the
 unnamed drugs prior to analysis by mass spectrometry. See,               analyte in the original sample by numerous methods known in
 e.g., Zimmer et al., J. Chromatogr. A 854: 23-35 (1999); see             the art. For example, given that sampling and analysis param-
 also, U.S. Pat. Nos. 5,968,367, 5,919,368, 5,795,469, and           25   eters are carefully controlled, the relative abundance of a
 5,772,874, which further explain HTLC and are each hereby                given ion can be compared to a table that converts that relative
 incorporated by reference in their entirety including all charts         abundance to an absolute amount of the original molecule.
 and drawings. Persons of ordinary skill in the art understand            Alternatively, molecular standards can be run with the
 "turbulent flow." When fluid flows slowly and smoothly, the              samples, and a standard curve constructed based on ions
 flow is called "laminar flow." For example, fluid moving            30   generated from those standards. Using such a standard curve,
 through an HPLC column at low flow rates is laminar. In                  the relative abundance of a given ion can be converted back
 laminar flow the motion of the particles of fluid is orderly with        into an absolute amount of the original molecule. Numerous
 particles moving generally in straight lines. At faster veloci-          other methods for relating the presence or amount of an ion to
 ties, the inertia of the water overcomes fluid frictional forces         the presence or amount of the original molecule are well
 and turbulent flow results. Fluid not in contact with the irregu-   35   known to those of ordinary skill in the art.
 lar boundary "outruns" that slowed by friction or deflected by              In other preferred embodiments, the purifying step
 an uneven surface. When a fluid is flowing turbulently, it flows         involves (i) applying the sample to an HTLC extraction col-
 in eddies and whirls (or vortices), with more "drag" than                umn, (ii) washing the HTLC extraction column under condi-
 when the flow is laminar. Many references are available for              tions whereby testosterone is retained by the column, (iii)
 assisting in determining when fluid flow is laminar or turbu-       40   eluting retained testosterone from the HTLC extraction col-
 lent (e.g., Turbulent Flow Analysis: Measurement and Pre-                umn, (iv) applying the retained material to an analytical col-
 diction, P. S. Bernard & J.M. Wallace, John Wiley & Sons,                umn, and (v) eluting purified testosterone from the analytical
 Inc., (2000); An Introduction to Turbulent Flow, Jean                    column. In preferred embodiments, the HTLC extraction col-
 Mathieu & Julian Scott, Cambridge University Press (2001 )).             umn is a large particle C-18 extraction column, and the ana-
    Because the steps involved in these HTLC procedures can          45   lytical column is a C-18 analytical column. The HTLC
 be linked in an automated fashion, the requirement for opera-            extraction column is preferably a large particle column.
 tor involvement during the purification of testosterone can be              By "large particle" column is meant a column containing
 minimized. This can result in savings of time and costs, and             an average particle diameter greater than about 35 µm. In the
 eliminate the opportunity for operator error.                            most preferred embodiment the column contains particles of
    Purification in this context does not refer to removing all      50   about 50 µm in diameter, and the C-18 analytical column
 materials from the sample other than the analyte(s) ofinterest.          comprises particles of about 4 µmin diameter. As used in this
 Instead, purification refers to a procedure that enriches the            context, the term "about" means ±10%.
 amount of one or more analytes of interest relative to one or               The term "analytical column" as used herein refers to a
 more other components of the sample. In preferred embodi-                chromatography column having sufficient chromatographic
 ments, purification can be used to remove one or more inter-        55   "plates" to effect a separation of materials in a sample that
 fering substances, e.g., one or more substances that would               elute from the column sufficient to allow a determination of
 interfere with detection of an analyte ion by mass spectrom-             the presence or amount of an analyte. Such columns are often
 etry.                                                                    distinguished from "extraction columns," which have the
    In various embodiments, the testosterone present in a test            general purpose of separating or extracting retained material
 sample can be ionized by any method known to the skilled            60   from non-retained materials in order to obtain a purified
 artisan. These methods include, but are not limited to, elec-            sample for further analysis.
 tron ionization, chemical ionization, fast atom bombardment,                In various embodiments, one of more steps of the methods
 field desorption, and matrix-assisted laser desorption ioniza-           can be performed in an inline, automated fashion. For
 tion ("MALDI"), surface enhanced laser desorption ioniza-                example, in one embodiment steps (i)-(v) are performed in an
 tion ("SELDI"), photon ionization, electrospray, and induc-         65   inline, automated fashion. In another, the steps of ionization
 tively coupled plasma. The skilled artisan will understand that          and detection are performed inline following steps (i)-(v).
 the choice of ionization method can be determined based on               The term "inline, automated fashion" as used herein refers to
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 6 of 15 PageID #: 2325


                                                        US 8,409,862 B2
                                5                                                                        6
 steps performed without the need for operator intervention.              least 97% or at least 98% or at least 99%. Persons of ordinary
 For example, by careful selection of valves and connector                skill in the art understand statistical calculations and how to
 plumbing, two or more chromatography colunms can be con-                 calculate a percent confidence for particular assays.
 nected as needed such that material is passed from one to the               In one embodiment, the assay involves the combination of
 next without the need for any manual steps. In preferred            5    LC with mass spectrometry. In a preferred embodiment, the
 embodiments, the selection of valves and plumbing is con-                LC is HTLC. In another preferred embodiment, the mass
 trolled by a computer pre-programmed to perform the neces-               spectrometry is tandem mass spectrometry (MS/MS).
 sary steps. Most preferably, the chromatography system is                   Liquid chromatography (LC) and high-performance liquid
 also connected in such an on-line fashion to the detector                chromatography (HPLC) rely on relatively slow, laminar flow
 system, e.g., an MS system. Thus, an operator may place a           10   technology. HPLC has been successfully applied to the sepa-
 tray of samples in an autosampler, and the remaining opera-              ration of compounds in biological samples. But a significant
 tions are performed under computer control, resulting in puri-           amount of sample preparation is required prior to the separa-
 fication and analysis of all samples selected.                           tion and subsequent analysis with a mass spectrometer (MS),
    In contrast, the term "off-line" as used herein refers to a           making this technique labor intensive. In addition, most
 procedure requiring manual intervention of an operator.             15   HPLC systems do not utilize the mass spectrometer to its
 Thus, if samples are subjected to precipitation, and the super-          fullest potential, allowing only one HPLC system to be con-
 natants are then manually loaded into an autosampler, the                nected to a single MS instrument, resulting in lengthy time
 precipitation and loading steps are off-line from the subse-             requirements for performing a large number of assays. High
 quent steps.                                                             turbulence liquid chromatography (HTLC) methods that
    In preferred embodiments, the purified testosterone is ion-      20   combine multiple separations in one procedure lessen the
 ized by one or more of the following methods: electrospray               need for lengthy sample preparation and operate at a signifi-
 ionization, chemical ionization, photon ionization, matrix-              cantly greater speed. Such methods also achieve a separation
 assisted laser desorption ionization (MALDI), and surface                performance superior to laminar flow (HPLC) chromatogra-
 enhanced laser desorption ionization (SELDI). In the most                phy. HTLC allows for direct injection of biological samples
 preferred embodiment, the testosterone is ionized by electro-       25   (plasma, urine, etc.). This is difficult to achieve in traditional
 spray ionization. In preferred embodiments, the testosterone             forms of chromatography because denatured proteins and
 ion is in a gaseous state and the inert collision gas is argon or        other biological debris quickly block the separation columns.
 nitrogen. The test sample is preferably obtained from a                     The terms "mass spectrometry" or "MS" as used herein
 patient, for example, blood serum. In other embodiments the              refer to methods of filtering, detecting, and measuring ions
 test sample can be blood plasma, or another liquid or biologi-      30   based on their mass-to-charge ratio, or "m/z." In general, one
 cal fluid. In a most preferred embodiment the sample is de-              or more molecules of interest are ionized, and the ions are
 proteinated prior to the ionization step by exposing the test            subsequently introduced into a mass spectrographic instru-
 sample to formic acid. The high turbulence liquid chroma-                ment where, due to a combination of magnetic and electric
 tography colunm most preferably contains a matrix of a C-12              fields, the ions follow a path in space that is dependent upon
 carbon chain. In various embodiments, the mass spectros-            35   mass ("m") and charge ("z"). See, e.g., U.S. Pat. No. 6,204,
 copy is MS/MS/TOF mass spectroscopy, or MALDI/MS/                        500, entitled "Mass Spectrometry From Surfaces;" U.S. Pat.
 MS/TOF mass spectroscopy, or SELDI/MS/MS/TOF mass                        No. 6,107,623, entitled "Methods and Apparatus for Tandem
 spectroscopy.                                                            Mass. Spectrometry;" U.S. Pat. No. 6,268,144, entitled
    In preferred embodiments, the presence or amount of the               "DNA Diagnostics Based On Mass Spectrometry;" U.S. Pat.
 testosterone ion is related to the presence or amount of test-      40   No. 6,124,137, entitled "Surface-Enhanced Photolabile
 osterone in the test sample by comparison to a reference                 Attachment And Release For Desorption And Detection Of
 2,2,4,6,6-d5 testosterone sample.                                        Analytes;" Wright et al., "Proteinchip surface enhanced laser
    The summary of the invention described above is non-                  desorption/ionization (SELDI) mass spectrometry: a novel
 limiting and other features and advantages of the invention              protein biochip technology for detection of prostate cancer
 will be apparent from the following detailed description of the     45   biomarkers in complex protein mixtures," Prostate Cancer
 invention, and from the claims.                                          and Prostatic Diseases 2: 264-76 (1999); and Merchant and
                                                                          Weinberger, "Recent advancements in surface-enhanced
     DETAILED DESCRIPTION OF THE INVENTION                                laser desorption/ionization-time of flight-mass spectrom-
                                                                          etry," Electrophoresis 21: 1164-67 (2000), each of which is
    The present invention describes methods and compositions         50   hereby incorporated by reference in its entirety, including all
 for unambiguously detecting testosterone in a test sample.               tables, figures, and claims.
 The methods utilize liquid chromatography (LC), most pref-                  For example, in a "quadrupole" or "quadrupole ion trap"
 erably HTLC, to perform an initial purification of selected              instrument, ions in an oscillating radio frequency field expe-
 analytes, and combine this with unique methods of mass                   rience a force proportional to the DC potential applied
 spectrometry (MS), thereby providing a high-throughput              55   between electrodes, the amplitude of the RF signal, and m/z.
 assay system for detecting and quantifying testosterone in a             The voltage and amplitude can be selected so that only ions
 liquid sample. The preferred embodiments are particularly                having a particular m/z travel the length of the quadrupole,
 well suited for application in large clinical laboratories. Tes-         while all other ions are deflected. Thus, quadrupole instru-
 tosterone assays are provided that have enhanced specificity             ments can act as both a "mass filter" and as a "mass detector"
 and are accomplished in less time and with less sample prepa-       60   for the ions injected into the instrument.
 ration than required in presently available testosterone                    Moreover, one can often enhance the resolution of the MS
 assays. In various embodiments the methods of the invention              technique by employing "tandem mass spectrometry," or
 accurately detect testosterone in samples where it is present in         "MS/MS." In this technique, a precursor ion or group of ions
 concentrations ofless than 50 ng/dL, less than 25 ng/dL, less            generated from a molecule (or molecules) of interest may be
 than 10 ng/dL, less than 5 ng/dL, and even less than 1 ng/dL.       65   filtered in an MS instrument, and these precursor ions subse-
 In various embodiments the concentration has a percent con-              quently fragmented to yield one or more fragment ions that
 fidence of at least 90% or at least 93% or at least 95% or at            are then analyzed in a second MS procedure. By careful
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 7 of 15 PageID #: 2326


                                                        US 8,409,862 B2
                                 7                                                                        8
 selection of precursor ions, only ions produced by certain                high positive or negative electric potential. Solution reaching
 analytes of interest are passed to the fragmentation chamber,             the end of the tube, is vaporized (nebulized) into a jet or spray
 where collision with atoms of an inert gas occurs to produce              of very small droplets of solution in solvent vapor. This mist
 the fragment ions. Because both the precursor and fragment                of droplets flows through an evaporation chamber which is
 ions are produced in a reproducible fashion under a given set        5    heated slightly to prevent condensation and to evaporate sol-
 of ionization/fragmentation conditions, the MS/MS tech-                   vent. As the droplets get smaller the electrical surface charge
 nique can provide an extremely powerful analytical tool. For              density increases until such time that the natural repulsion
 example, the combination of filtration/fragmentation can be               between like charges causes ions as well as neutral molecules
 used to eliminate interfering substances, and can be particu-             to be released.
 larly useful in complex samples, such as biological samples.         10      The term "Atmospheric Pressure Chemical Ionization," or
    Additionally, recent advances in technology, such as                   "APCI," as used herein refers to mass spectroscopy methods
 matrix-assisted laser desorption ionization coupled with                  that are similar to ESI; however, APCI produces ions by
 time-of-flight analyzers ("MALDI-TOF") permit the analysis                ion-molecule reactions that occur within a plasma at atmo-
 of analytes at femtomole levels in very short ion pulses. Mass            spheric pressure. The plasma is maintained by an electric
 spectrometers that combine time-of-flight analyzers with tan-        15   discharge between the spray capillary and a counter elec-
 dem MS are also well known to the artisan. Additionally,                  trode. Then ions are typically extracted into the mass analyzer
 multiple mass spectrometry steps can be combined in meth-                 by use of a set of differentially pumped skimmer stages. A
 ods known as "MS/MS."                                                     counterflow of dry and preheated N 2 gas may be used to
    Ions can be produced using a variety of methods including,             improve removal of solvent. The gas-phase ionization in
 but not limited to, electron ionization, chemical ionization,        20   APCI can be more effective than ESI for analyzing less-polar
 fast atom bombardment, field desorption, and matrix-assisted              species.
 laser desorption ionization ("MALDI"), surface enhanced                      The term "Atmospheric Pressure Photoionization"
 laser desorption ionization ("SELDI"), photon ionization,                 ("APPI") as used herein refers to the form of mass spectros-
 electrospray ionization, and inductively coupled plasma.                  copy where the mechanism for the photoionization of mol-
    The term "electron ionization" as used herein refers to           25   ecule Mis photon absorption and electron ejection to form the
 methods in which one or more analytes of interest in a gas-               molecular M+. Because the photon energy typically is just
 eous or vapor phase is/are interacted with a flow of electrons.           above the ionization potential, the molecular ion is less sus-
 Impact of the electrons with the analyte(s) produces analyte              ceptible to dissociation. In many cases it may be possible to
 ions, which may then be subjected to a mass spectroscopy                  analyze samples without the need for chromatography, thus
 technique.                                                           30   saving significant time and expense. In the presence of water
    The term "chemical ionization" as used herein refers to                vapor or protic solvents, the molecular ion can extract H to
 methods in which a reagent gas (e.g. ammonia) is subjected to             form MH +. This tends to occur if M has a high proton affinity.
 electron impact, and analyte ions are formed by the interac-              This does not affect quantitation accuracy because the sum of
 tion of reagent gas ions and analyte molecules.                           M + and MH + is constant. Drug compounds in protic solvents
    The term "fast atom bombardment" as used herein refers to         35   are usually observed as MH+, whereas nonpolar compounds
 methods in which a beam of high energy atoms (often Xe or                 such as naphthalene or testosterone usually form M+. Robb,
 Ar) impacts a non-volatile test sample, desorbing and ioniz-              D. B., Covey, T. R. and Bruins, A. P. (2000): See, e.g., Robb
 ing molecules contained in the sample. Samples are dissolved              et al., Atmospheric pressure photoionization: An ionization
 in a viscous liquid matrix, such as glycerol, thioglycerol,               method for liquid chromatography-mass spectrometry. Anal.
 m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitrophe-           40   Chem. 72(15): 3653-3659.
 nyloctyl ether, sulfolane, diethanolamine, and triethanola-                  The term "inductively coupled plasma" as used herein
 mine. The choice of an appropriate matrix for a compound or               refers to methods in which a sample is interacted with a
 sample is an empirical process.                                           partially ionized gas at a sufficiently high temperature to
    The term "field desorption" as used herein refers to meth-             atomize and ionize most elements.
 ods in which a non-volatile test sample is placed on an ion-         45      The term "ionization" and "ionizing" as used herein refers
 ization surface, and an intense electric field is used to generate        to the process of generating an analyte ion having a net
 analyte ions.                                                             electrical charge equal to one or more electron units. Negative
    The term "matrix-assisted laser desorption ionization," or             ions are those ions having a net negative charge of one or more
 "MALDI" as used herein refers to methods in which a non-                  electron units, while positive ions are those ions having a net
 volatile sample is exposed to laser irradiation, which desorbs       50   positive charge of one or more electron units.
 and ionizes analytes in the sample by various ionization path-               The term "desorption" as used herein refers to the removal
 ways, including photo-ionization, protonation, deprotona-                 of an analyte from a surface and/or the entry of an analyte into
 tion, and cluster decay. For MALDI, the sample is mixed with              a gaseous phase.
 an energy-absorbing matrix, which facilitates desorption of                  In those embodiments, such as MS/MS, where precursor
 analyte molecules.                                                   55   ions are isolated for further fragmentation, collision-induced
    The term "surface enhanced laser desorption ionization,"               dissociation ("CID") is often used to generate the fragment
 or "SELDI" as used herein refers to another method in which               ions for further detection. In CID, precursor ions gain energy
 a non-volatile sample is exposed to laser irradiation, which              through collisions with an inert gas, and subsequently frag-
 desorbs and ionizes analytes in the sample by various ioniza-             ment by a process referred to as "unimolecular decomposi-
 tion pathways, including photo-ionization, protonation,              60   tion." Sufficient energy must be deposited in the precursor ion
 deprotonation, and cluster decay. For SELDI, the sample is                so that certain bonds within the ion can be broken due to
 typically bound to a surface that preferentially retains one or           increased vibrational energy.
 more analytes ofinterest. As in MALDI, this process may also                 Sample Preparation for Mass Spectrometry
 employ an energy-absorbing material to facilitate ionization.                Numerous methods have been described to purify test-
    The term "electrospray ionization," or "ESI," as used             65   osterone from samples prior to assay. For example, high per-
 herein refers to methods in which a solution is passed along a            formance liquid chromatography (HPLC) has been used to
 short length of capillary tube, to the end of which is applied a          purify samples containing testosterone using C-18 colurmi
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 8 of 15 PageID #: 2327


                                                        US 8,409,862 B2
                                 9                                                                      10
 with an 8:2 methanol:water mixture at 1 ml/min. Mass spec-                   The term "analytical column" as used herein refers to a
 trometry and gas chromatography has been used to analyze                  chromatography column having sufficient chromatographic
 metabolites of anabolic steroids (See Choi et al., Rapid Com-             "plates" to effect a separation of materials in a sample that
 mun. Mass Spectrom 12, 1749-55 (1998); Furuta et al., J                   elute from a column sufficient to allow a determination of the
 Chrom, BiomedAppl (1990), Vol. 525: 15-23; Carignan et al.,          5    presence or amount of an analyte without further purification
 J Chrom 301(1):292-96 (1984); Minut et al., Int'! J Biol.                 on a chromatography column. However, further purification
 Markers, Vol. 14(3); 154-59 (1999)).                                      may occur by one or more other methods (e.g., mass spec-
    Recently, high turbulence liquid chromatography                        trometry). Such columns are often distinguished from
 ("HTLC") has been applied for sample preparation of                       "extraction columns," which have the general purpose of
 samples containing two unnamed drugs prior to analysis by            10
                                                                           separating or extracting retained material from non-retained
 mass spectrometry. See, e.g., Zimmer et al., J. Chromatogr. A
                                                                           materials.
 854: 23-35 (1999); see also, U.S. Pat. Nos. 5,968,367; 5,919,
                                                                              In preferred embodiments, one or more of the purification
 368; 5,795,469; and5,772,874, eachofwhichishereby incor-
 porated by reference in its entirety. Traditional HPLC analy-             and/or analysis steps can be performed in an "inline" fashion.
 sis relies on column packings in which laminar flow of the           15
                                                                           The term "inline" as used herein refers to steps performed
 sample through the column is the basis for separation of the              without further need for operator intervention. For example,
 analyte of interest from the test sample. The skilled artisan             by careful selection of valves and connector plumbing, two or
 will understand that separation in such columns is a diffu-               more chromatography columns can be connected such that
 sional process. In contrast, it is believed that turbulent flow,          material is passed from one to the next without the need for
 such as that provided by HTLC columns and methods, may               20   additional manual steps. In preferred embodiments, the selec-
 enhance the rate of mass transfer, improving the separation               tion of valves and plumbing is controlled by a computer
 characteristics provided.                                                 pre-programmed to perform the necessary steps. Most pref-
    Additionally, the commercial availability of HTLC appa-                erably, the chromatography system is also connected in such
 ratuses that permit multiplexing of columns and direct inte-              an in-line fashion to the detector system, e.g., an MS system.
 gration with MS instruments makes such instruments particu-          25   Thus, an operator may place a tray of samples in an autosam-
 larly well suited to high-throughput applications.                        pler, and the remaining operations are performed "in-line"
    Numerous column packings are available for chromato-                   under computer control, resulting in purification and analysis
 graphic separation of samples, and selection of an appropriate            of all samples selected.
 separation protocol is an empirical process that depends on                  In contrast, the term "off-line" as used herein refers to a
 the sample characteristics, the analyte of interest, the inter-      30   procedure requiring manual intervention of an operator after
 fering substances present and their characteristics, etc. For             the test sample is loaded onto the first column. Thus, if
 HTLC, polar, ion exchange (both cation and anion), hydro-                 samples are subjected to precipitation, and the supernatants
 phobic interaction, phenyl, C-2, C-8, and C-18 columns are                are then manually loaded into an autosampler, the precipita-
 commercially available. During chromatography, the separa-                tion and loading steps are off-line from the subsequent steps.
 tion of materials is effected by variables such as choice of         35      Traditional HPLC analysis relies on the chemical interac-
 eluant (also known as a "mobile phase"), choice of gradient               tions between sample components and column packings,
 elution and the gradient conditions, temperature, etc.                    where laminar flow of the sample through the column is the
    In certain embodiments, an analyte may be purified by                  basis for separation of the analyte of interest from the test
 applying a sample to a column under conditions where the                  sample. The skilled artisan will understand that separation in
 analyte of interest is reversibly retained by the column pack-       40   such columns is a diffusional process. In contrast, it is
 ing material, while one or more other materials are not                   believed that "turbulent flow," such as that provided by HTLC
 retained. In these embodiments, a first mobile phase condi-               columns and methods, enhances the rate of mass transfer,
 tion can be employed where the analyte of interest is retained            thereby improving the separation characteristics provided by
 by the column, and a second mobile phase condition can                    the separation system. HTLC columns separate components
 subsequently be employed to remove retained material from            45   by means of high chromatographic flow rates through a
 the column, once the non-retained materials are washed                    packed column containing rigid particles. By employing high
 through. The second mobile phase may be phased in gradu-                  flow rates (e.g., 3-4 ml/min), turbulent flow occurs in the
 ally, usually under computer control directing the composi-               column that causes nearly complete interaction between the
 tion of mobile phase over time, or by an immediate change in              stationary phase and the analytes. An additional advantage of
 the mobile phase. The retained materials may also be                 50   HTLC columns is that the macromolecular build-up associ-
 removed from the column by "backflushing" the column, or                  ated with biological fluid matrices is avoided since the high
 reversing the direction of flow of the mobile phase. This may             molecular weight species are not retained under the turbulent
 be particularly convenient for material that is retained at the           flow conditions.
 top of the column. Alternatively, an analyte may be purified                 Numerous column packings are available for chromato-
 by applying a sample to a column under mobile phase con-             55   graphic separation of samples, and selection of an appropriate
 ditions where the analyte ofinterest elutes at a differential rate        separation protocol is an empirical process that depends on
 in comparison to one or more other materials. As discussed                the sample characteristics, the analyte of interest, the inter-
 above, such procedures may enrich the amount of one or more               fering substances present and their characteristics, etc. In
 analytes of interest relative to one or more other components             preferred embodiments the HTLC columns have a media
 of the sample.                                                       60   composition of styrene-divinylbenzene cross-linked copoly-
    The terms "phenyl," "C-2," "C-8," and "C-18" as used                   mer with a median particle size of 60 µm (nominal) and a
 herein refer to functional groups present on a column packing             median particle pore size of 100 A. In one embodiment the
 material. For example, a phenyl column exposes the material               column dimensions are 1.0 mm IDx50 mm length, and the
 flowing through the column to unsubstituted phenyl groups,                wetted parts of the apparatus are 316 stainless steel and sty-
 while a C-18 column exposes the material flowing through             65   rene-divinylbenzene copolymer in a preferred embodiment.
 the column to unsubstituted straight or branched chain                    The preferred columns are silica-based HTLC columns con-
 18-carbon alkyl groups.                                                   figured to offer rapid processing. Various packing chemistries
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 9 of 15 PageID #: 2328


                                                      US 8,409,862 B2
                              11                                                                          12
 can be used depending on the needs (e.g., structure, polarity,           The following examples serve to illustrate the present
 and solubility of compounds being purified).                           invention. These examples are in no way intended to limit the
    In various embodiments the colunms are polar, ion                   scope of the invention.
 exchange (both cation and anion), hydrophobic interaction,
 phenyl, C-2, C-8, C-18 colunms, polar coating on porous           5                               EXAMPLES
 polymer, and others are also commercially available. For
 purification of testosterone, it has been discovered that a                                         Example 1
 colunm packed with a C-18 or C-8 matrix produces an advan-
 tageous separation. More preferably, the C-18 matrix con-                                     Sample Preparation
                                                                   10
 tains bead sizes ofabout 50 um, trifunctional, at about 200 mg
 of beads per 3 ml. The total surface area is about 500 m 2 /gm.           A blood serum sample is collected from a human patient.
 Most preferably, the HTLC may be followed by HPLC on a                 The serum is first de-proteinated using a 10% formic acid
 C18 column with a porous spherical silica. During chroma-              solution or a 1% trichloroacetic acid solution (in methanol).
 tography, the separation of materials is effected by variables         The deproteination also acts to release testosterone from
                                                                   15   SHBG, albumin, and other binding proteins. In other embodi-
 such as choice of eluant (also known as a "mobile phase"),
                                                                        ments proteins can be removed from the blood with other
 choice of gradient elution and the gradient conditions, tem-
                                                                        acids such as a solution of 1% trichloroacetic acid in metha-
 perature, etc.
                                                                        nol.
    In certain embodiments, an analyte may be purified by
                                                                           Sex hormone-binding globulin (SHBG) is a glycoprotein
 applying a sample to a colunm under conditions where the          20
                                                                        synthesized by the liver. SHBG's has a high affinity for test-
 analyte of interest is reversibly retained by the colunm pack-         osterone that impacts bioavailable testosterone levels because
 ing material, while one or more other materials are not                hormone molecules are inactive until they are released and
 retained. In these embodiments, a first mobile phase condi-            become free. SHBG binds up to 98 percent of the steroid
 tion can be employed where the analyte of interest is retained         hormones in the blood including 5a-dihydrotestosterone
 by the colunm, and a second mobile phase condition can            25   (DHT), testosterone, and androstenediol with particularly
 subsequently be employed to remove retained material from              high affinity. The binding capacity of SHBG for testosterone
 the colunm, once the non-retained materials are washed                 is approximately 30,000 times greater than that of albumin.
 through. Alternatively, an analyte may be purified by apply-              To understand the stability of testosterone in samples, two
 ing a sample to a colunm under mobile phase conditions                 levels of sample pool were subjected to the following condi-
 where the analyte of interest elutes at a differential rate in    30   tions:
 comparison to one or more other materials. As discussed                   Freeze/Thaw: 1, 2, 3, 4, and 5 cycles.
 above, such procedures may enrich the amount of one or more               Room Temperature: 0, 8, 24, 48, 96 and 168 hours.
 analytes of interest relative to one or more other components             Refrigerated (2-8° C.): 0, 1, 2, 4, 7, and 14 days.
 of the sample.                                                         Duplicate runs of samples were run on two separate days.
    Daughter Ion Ratios for Specificity Determination              35      Table 1 summarizes the stability of testosterone in samples:
    In preferred embodiments, one may determine the speci-
 ficity of testosterone determination by mass spectrometry by                                           TABLE 1
 calculating a ratio of the daughter ions for that sample and
 comparing that ratio with that of a purified testosterone stan-                            Sample Stability of Testosterone
 dard. The daughter ion ratio for purified testosterone is 1.43    40
                                                                              Condition                         Stability
 (i.e. 109+97) while the daughter ion ratio of the internal
 testosterone standard (2,2,4,6,6-d5 testosterone) is 1.07 (i.e.              Refrigerated (0°-8° C.)          7 Days
 113+99). Under experimental conditions with multiple rep-                    Room Temp (18-25° C.)            4 Days
                                                                              Freeze Thaw Cycles:              Up to 5 with no effect
 licates, a median or mean and range derived from standard
 deviation, CV or percentage for each daughter ion ratio also      45
 can be calculated. In this way, the presence of an "unknown"
 compound (interfering substance) can be detected by either                                          Example 2
 an increase or decrease in the observed daughter ion ratio.
 Under experimental conditions with multiple replicates, a                                       Sample Analysis
 median and range and standard deviation for each daughter         50
 ion ratio also can be calculated. Automated rules can be                  This example provides a general description of a preferred
 programmed into the calculation/reporting program to look              embodiment of the methods for determining total testoster-
 for these changes in ratios to help in identifying the presence        one in a sample.
 of an 'interfering" substance.                                            During the HTLC procedure sample contaminants are
    Daughter Ion Summation for Quantitation and Sensitivity        55   eliminated through the turbulent flow regimen. As unbound
    In preferred embodiments, one may increase the signal to            and unwanted debris is swept through the extraction colunm
 noise detection of testosterone (or the internal standard) by          at high velocity, the testosterone is captured and concentrated
 s=ing the signal of the detectable daughter ions for that              on the colunm. The extraction colunm is then backflushed and
 sample. This has the effect of improving detection by increas-         the sample is loaded onto an analytical colunm. The HTLC
 ing the signal and effectively reducing the background, thus      60   system is then subjected to an elution gradient. The analytical
 improving the signal to noise ratio. In addition, one can quan-        colunm is in-line and allows for the chromatographic separa-
 titate the amount of testosterone in a sample by comparing the         tion of the components ofinterest. A gradient/step function of
 sUlllilled daughter ion signal of the unknown sample with a            60% to 100% methanol is useful for enhancing this step.
 standard curve of summed daughter ion signals for known                   Detection was accomplished using HTLC/MS/MS. The
 amounts of testosterone. Automated rules can be pro-              65   precursor ion, protonated molecule of interest, and any other
 grammed into the calculation/reporting program to sum the              ions of similar mass are isolated by the first MS (Q 1). These
 daughter ion values for each analysis.                                 ions enter a second chamber (Q2) where they collide with
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 10 of 15 PageID #: 2329


                                                                 US 8,409,862 B2
                                   13                                                                           14
 argon molecules. The collision-induced fragments differ for                        The first quadrapole of the MS/MS (Q 1) selected for mol-
 each molecular ion. Specific fragments produced only by the                     ecules with the mass to charge ratio of testosterone (289). Ions
 analyte ion are isolated by the final MS (Q3 ). The quantitation                with this m/z passed to the collision chamber (Q2), while ions
 is based on the abundance of the final fragment ions. Mass                      with any other m/z collided with the sides of the quadrapole
 transitions used for testosterone and the internal standard,               5    and were destroyed. Ions entering Q2 collided with neutral
 2,2,4,6,6-d5 testosterone, are shown in Table 2.                                gas molecules and fragment. This process is called Collision-
                                                                                 ally Activated Dissociation (CAD). The CAD gas used in this
                               TABLE2                                            example was argon, resulting in the generation of different
                                                                                 fragment ions than those obtained using nitrogen. The frag-
         Testosterone and 2,2,4,6,6-d 5 Testosterone ion fragments
                                                                            lO   ment ions generated were passed into quadrapole 3 (Q3),
       Analyte               Precursor Ion            Fragment Ions              where the two fragment ions of testosterone to be measured
                                                                                 (m/z 109.2±0.5 m/z & 96.9±0.5 m/z) were selected for, while
       Testosterone         289.1 ± 0.5 rn/z         109.2   ± 0.5   rn/z
                                                      96.9   ± 0.5   rn/z        other ions were screened out. The selected fragment ions
       2,2,4,6,6-d5         294.1 ± 0.5 rn/z         113.2   ± 0.5   rn/z
                                                                            15
                                                                                 were collected by the detector. The same process was carried
       Testosterone                                   99.9   ± 0.5   rn/z        out for an internal standard, which was a 5-deuterated test-
                                                                                 osterone molecule. Thus, the ion pairs measured were those
    After the removal of proteins from the serum, 90 µL of                       shown in Table 2:
 extracted sample was injected into the HTLC system using
 methanol and water in the mobile phase. The HTLC system is                 20
 logically divided into two functions: 1) Solid phase extraction
                                                                                                   Selected MS/MS parameters were:
 using a large particle size (e.g., 50 µm) packed colunm and 2)
 HPLC chromatography using a binary gradient and a 4 µm                                      Dwell time:                   250 msec
 reverse phase analytical colunm. In this example a C-18 poly-                               ResQl:                         0.5 amu
                                                                                             Res Q2:                           0.7
 mer colunm was used for extraction, which was endcapped,                   25               Curtain Gas:                      4
 trifunctional, 500 m 2 /g, and had 50 µm particle size.                                     CAD Gas:                          1.5
    In the solid phase extraction mode of the HTLC system, the                               NC Temp.:                      270° C.
                                                                                             Temp:                          350° C.
 sample was first pumped through the extraction colunm at a
                                                                                             GS!:                             20
 high (greater than about 1.5 ml/min) flow rate using the                                    GS2:                              0
 HTLC loading pump. The high flow rate creates turbulence                   30               CE:                              20
 inside the extraction colunm. This turbulence ensures opti-
 mized binding of testosterone to the large particles in the
 colunm and the passage of residual protein and debris to                           As ions collide with the detector, they produce a pulse of
 waste.                                                                          electrons. The pulse was converted to a digital signal, which
    After this loading step, the flow was reversed and the                  35   was counted to provide an ion count. The acquired data was
 sample eluted off of the extraction colunm and transferred to                   relayed to the computer, which plotted counts of the ions
 the analytical HPLC colunm. The HPLC column was an                              collected vs. time. Heights of the peaks generated were com-
 all-purpose reverse phase colunm with a 4 µm, 80 A silica gel.                  puter-measured, response factors were generated from cali-
 The gel particles were C-12 bonded phase with trimethyl                         bration material, and testosterone thereby quantitated in the
 chlorosiliane (TMS) endcapping suitable for moderately                     40   sample.
 polar or non-polar analytes, acids, and bases over a broad pH
                                                                                    The HTLC system can be operated with 1 to 4 colunms in
 range. Such HPLC colunms are commercially available (e.g.,
                                                                                 parallel. Given that a single assay requires about 4.75 minutes
 Meta Chem Polaris).
                                                                                 to traverse the colunm, by staggering the start time on each
    In the analytical mode of the HTLC, the sample was first
                                                                                 colunm, a 4-fold multiplexed system can inject four times as
 loaded onto the analytical colunm. A binary gradient of from               45
                                                                                 many test samples into the MS/MS instrument than with a
 60% to 100% methanol was used, resulting in the separation
                                                                                 single colunm. Thus, a set of200 samples may be assayed for
 of testosterone from other analytes contained in the sample.
                                                                                 testosterone in 230 minutes using HTLC 4 fold muliplexing,
 The separated sample was then transferred to the MS/MS for
                                                                                 as opposed to 2000 minutes by HPLC which allows only for
 quantitation.
                                                                            50
                                                                                 a single colunm. Furthermore, following transfer of samples
                              Example 3                                          to the auto sampler, no further operator handling of samples is
                                                                                 required, as the HTLC may be computer-controlled to per-
        Detection and Quantitation of Testosterone by                            form the subsequent purification and analysis steps in a fully
                         MS/MS                                                   in-line configuration.
                                                                            55
    The flow of liquid solvent from the HTLC entered the                                                    Example 4
 heated nebulizer interface of the MS/MS analyzer. The sol-
 vent/analyte mixture was first converted to vapor in the heated
 tubing of the interface. The analytes, contained in the nebu-                                     LOD (Limit of Detection)
 lized solvent, were ionized and a positive charge added by the             60
 corona discharge needle of the interface, which applies a large                    Twenty one replicates of the zero standard ( stripped serum;
 voltage to the nebulized solvent/analyte mixture. The ions                      see below) were run to determine the reproducibility of the
 passed through the orifice of the instrument and entered the                    method. Statistical analysis was applied to determine the
 first quadrapole. Quadrapoles 1 and 3 (Ql and Q3) were the                      mean counts per second. The mean plus three standard devia-
 mass filters, allowing selection of ions based on their mass to            65   tions was extrapolated into the standard curve and viewed to
 charge ratio (m/z). Quadrapole 2 (Q2) was the collision cell,                   determine the LOD. The LOD for the HTLC/MS/MS assay
 where ions were fragmented.                                                     was 0.6 ng/dL. The results were as follows:
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 11 of 15 PageID #: 2330


                                                                    US 8,409,862 B2
                                    15                                                                                     16
                                 TABLE3                                                                              TABLE6
                           LOD Determination                                                                     Inter-assay precision

                                                         Stripped                                                               Low Pool     Mid Pool   High Pool
                                                          Serum                  5
                                                                                      Average Testosterone Value (pg/mL)          283          2046      9148
            Mean (cps):                                    836.3                      Standard Deviation                           37           123       1218
            Standard Deviation (cps):                      140.2                      o/ocv                                      12.9%         6.0%      13.3%
            Mean+ 3 SD (cps):                             1256.9                      n:                                           32             32        32
            LOD testosterone (ng/dL):                        0.6
                                                                                 10

                                                                                                                    Example 6
                                 Example 5
                                                                                                                     Accuracy
                                                                                 15
               LOQ (Lower Limit of Quantitation)                                         Total Testosterone results obtained from the HTLC/MS/
                                                                                      MS assay were compared to those obtained using two other
                                                                                      methodologies: Radioimmunoassay (RIA) and the Bayer
    The LOQ is the point where measurements become quan-
                                                                                      Advia Centaur® automated platform.
 titatively meaningful and concentration where CV of the rep-
                                                                                         Radioimmunoassay vs. HTLC/MS/MS:
 licates is less than 20%. Standards for LOQ determination                       20
                                                                                         140 Female samples were run on both RIA and HTLC/MS/
 were prepared using an in-house pool of charcoal stripped
                                                                                      MS Testosterone assays. The results obtained are summa-
 serum. Biocell serum was mixed with Activated Charcoal,
                                                                                      rized as follows in Table 6:
 centrifuged, and the supernatant removed and saved. The
 newly prepared stripped serum was first run to check for any
 endogenous testosterone, of which none was detected. Five                       25
 pools of different testosterone concentrations were prepared                                                For 140 female adult samples:
 by spiking the stripped serum with testosterone standard in                                                       Female Samples
 methanol. The levels of pools prepared were: 0.25 ng/dL, 0.5                                                   RIA vs. HTLC/MS/MS
 ng/dL, 1.0 ng/dL, and 2.5 ng/dL. Each standard was run 5                                             R2:                                    0.573
 times. The LOQ for the HTLC/MS/MS was determined to be                          30                   Slope                                  0.840
 1 ng/dL from this study. The summarized results were as                                              Y intercept                            6.4
                                                                                                      N:                                   140
 follows:

                                 TABLE4                                                  Bayer Advia Centaur vs. LC/MS/MS
                                                                                 35      243 adult samples (135 females and 108 males) were run
                           LOO Determination
                                                                                      on both Centaur and LC/MS/MS Testosterone assays. The
                       0.25 ng/dL    0.5 ng/dL        1.0 ng/dL      2.5 ng/dL        results are surmnarized as follows in Tables 7, 8, and 9:
 Mean Testosterone         1.5            2               1.1           2.5
 Value (ng/ dL)                                                                  40
 Standard Deviation       0.9              1.6           0.1           0.3
                                                                                                       For all 243 samples (male and female):
 o/ocv                    60%             73%            9%            12%
                                                                                                                   Female Samples
                                                                                                             Centaur vs. HTLC/MS/MS

                                                                                                      R2:                                  0.974
                                                                                 45                   Slope                                0.992
                                 Example 6                                                            Y intercept                        -15.1
                                                                                                      N:                                 243

                 Intra- and Inter-Assay Precision

    Two levels of serum pools were run 20 times each within                      50
 one run to obtain a measure of intra-assay precision. The                                                   For 135 female adult samples:
 results obtained are summarized as follows:                                                                       Female Samples
                                                                                                              Centaur vs. HTLC/MS/MS
                                 TABLES                                                               R2:                                    0.437
                                                                                 55
                                                                                                      Slope                                  0.529
                           Intra-assay precision
                                                                                                      Y intercept                            4.7
                                                                                                      N:                                   135
                                                   Low Pool        High Pool

     Average Testosterone Value (ng/dL)             21.7             142.8
     Standard Deviation                              2. 8             16.1
                                                                                 60
     o/o CV                                         13.lo/o           11.3
     N:                                             23                22
                                                                                                             For 108 male adult samples:
                                                                                                                  Female Samples
    Three levels of serum pools were run 14 times each over 6                                                Centaur vs. HTLC/MS/MS

 separate days (13 separate assays) to obtain a measure of                       65                   R2 :                                 0.945
 inter-assay precision. The results obtained are summarized as                                        s~~                                  o~~

 follows:
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 12 of 15 PageID #: 2331


                                                                         US 8,409,862 B2
                                       17                                                                            18
                                  -continued                                                                     Example 9

                           For 108 male adult samples:                                             Atmospheric Pressure Photoionization
                                Female Samples
                           Centaur vs. HTLC/MS/MS
                                                                                   5       This example describes an embodiment utilizing atmo-
                 Y intercept                         -10.6                              spheric pressure photoionization mass spectroscopy (APPI)
                 N:                                  108                                in the present invention. As the information that follows indi-
                                                                                        cates, APPI is a robust and sensitive triple quad MS system.
                                                                                        The system offers improved ion transfer optics to enhance
                                 Example 7                                         10   stability and sensitivity. AnAPPI system can be used either by
                                                                                        itself or in combination with an APCI or API source.
                                                                                           The procedure is similar to that described in Example 2, but
                                  Linearity                                             utilizes an APPI system, e.g. the Finnigan TSQ Quantum
                                                                                        Discovery™ (ThermoFinnigan, San Jose, Calif.) or equiva-
    A serial dilution consisting of 6 levels (Back calculation of                  15   lent to assay for testosterone. This system is a robust and
 the standard curve) was run in 10 separate assays. Recovery                            sensitive triple quadrupole mass spectrometry using photo-
 was calculated for each level. The assay was linear to 33333                           ionization. The assay offers enhanced specificity and reduced
 pg/mL. The final results are summarized as follows:                                    run-time and sample preparation. To this end two systems
                                                                                        have been combined: HTLC and Tandem Mass Spectroscopy
                                  TABLE 7                                          20   (e.g., the ThermoFinnigan system). Blood serum was used as
                                                                                        the test sample for the assays described in this example,
                                Assa Lineari                                            however, plasma samples are also acceptable. The mass tran-
 Standard                      137     412   1235   3704         11111     33333        sitions used where those in Table 2.
                                                                                           Various parameters of the assay were investigated. The
 Average Testosterone          155     435   1186   3683         11082     33491   25   limit of detection (LOD) is the point at which a measured
 Value (pg/mL)
 Theoretical Gravimetric       137     412   1235   3704         11111     33333
                                                                                        value is larger than the uncertainty associated with it and is
 Value (pg/mL)                                                                          defined arbitrarily as 3 standard deviations (SD) from zero
 % Recovery                   113% 106%      96%    99%          100%      101%         concentration. 21 replicates of the zero standard were ana-
                                                                                        lyzed to determine the mean counts per second of the twenty-
                                                                                   30   one replicates and 3 SD was added. The mean +3 SD was
                                                                                        extrapolated back into the standard curve and used to deter-
                                 Example 8                                              mine the LOD. The LOD for the assay was determined to be
                                                                                        0.6 ng/dL.
                             Assay Specificity                                             The lower limit of quantitation (LOQ) is the point where
                                                                                   35   measurements become quantitatively meaningful and is set at
                                                                                        the concentration where the CV of the replicates is <20%.
                                                                                        Four low concentration pools were analyzed and the results
                                                                                        statistically analyzed to determine the mean, standard devia-
 Compound                Retention Time (mins.)     Observed              %             tion, and coefficient of variation. The LOQ for the assay was
 (Dose - 10 µg/dL)      (Analyte w/ Interference)    (ng/Dl)        Interference   40   determined to be 1.0 ng/dL.
 5-AD-1713                           1.22            1500.0              15.0              Intra-assay variation was measured to determine the pre-
 AD                                  N/D                                  0.05          cision of a sample value within an assay. The coefficient of
 17-HP                               N/D                                  0.05          variation (CV) for 20 replicates of a sample was determined
 PT                                  N/D                                  0.05
 ESTRIOL                             N/D                                  0.05
                                                                                        and the precision was found to be acceptable (~15% CV).
 PT-ONE                              0.88                 50.0            0.5      45   Two sample pools were used to evaluate the intra-assay varia-
 5-PT                                1.13                200.0            2.0           tion, a low concentration pool and a medium concentration
 CORTISOL                            N/D                                  0.05          pool. The low concentration pool (16-27 ng/dl) gave a CV of
 PD                                  N/D                                  0.05
 5a-THA                              N/D                                  0.05
                                                                                        13.1% with mean concentration of 21.7 ng/dL, and the
 ETIO                                N/D                                  0.05          medium pool (131-189 ng/dl) gave a CV of 11.3% with a
 20a-DHE                             N/D                                  0.05     50   mean of 142.8 ng/dL.
 20!3-DHE                            N/D                                  0.05             The inter-assay variation of a sample value was evaluated
 20a-DHF                             N/D                                  0.05
 20!3-DHF                            N/D                                  0.05
                                                                                        using a CV of <20% as acceptable. Three sample pools were
 ANDRO                               N/D                                  0.05          analyzed in multiple assays. The low concentration pool (15-
 THDOC                               N/D                                  0.05          21 ng/dl) was found to have a CV of 11.5% with a mean
 5a-THB                              N/D                                  0.05     55   concentration of 18.3 ng/dL.
 THS                                 N/D                                  0.05
 DHA                                 N/D                                  0.05
                                                                                           Sample recovery was analyzed using two patient samples
 THE                                 N/D                                  0.05          of different concentrations. These samples were diluted with
 THF                                 N/D                                  0.05          mobile phase (1: 1, 1:2, 1:4, 1:8). Sample #1 had 24.5 ng/dl
 5a-THF                              N/D                                  0.05          and was diluted in the stated ratios into #2, which had a
 A-CORTOLONE                         N/D                                  0.05
 B-CORTOL                            N/D                                  0.05
                                                                                   60   concentration of312.7 ng/dl. Sample #3 had a concentration
 CORTOLONE                           N/D                                  0.05          of 20.5 ng/dl and was diluted at the stated ratios into Sample
 a-CORTOL                            N/D                                  0.05          #4, which had a concentration of 293.0 ng/dl. The samples
 THA                                 N/D                                  0.05          were analyzed in singlet and the observed values (y) were
 THB                                 N/D                                  0.05
 5a-THB                              N/D                                  0.05
                                                                                        compared to the expected values (x). Linear regression of the
 METHYLTESTO                         N/D                                  0.05     65   combined data showed that the mean percent recovery for all
                                                                                        analytes was 103% for the two sets. The mean recovery was
                                                                                        99%.
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 13 of 15 PageID #: 2332


                                                        US 8,409,862 B2
                                19                                                                      20
    The correlation of the assay was analyzed by assaying 49                 3. The method of claim 1, wherein said extracting com-
 serum samples for testosterone according to the APPI method               prises subjecting said sample to high turbulence liquid chro-
 against two commonly accepted testosterone assays-the tes-                matography (HTLC).
 tosterone radioimmunoassay and the ADVIA CENTAUR®                            4. The method of claim 1, wherein said extracting com-
 assay (Bayer Diagnostics, Tarrytown, N.Y.). Linear regres-           5    prises subjecting said sample to liquid extraction.
 sion analysis was performed on the combined data showing                     5. The method of claim 1, wherein purifying testosterone
 y=0.87x+15.67 with a r2 of0.95.                                           further comprises purifying testosterone from said sample by
    The contents of the articles, patents, and patent applica-             chromatography.
 tions, and all other documents and electronically available                  6. The method of claim 5, wherein said chromatography
 information mentioned or cited herein, are hereby incorpo-           10
                                                                           comprises liquid chromatography.
 rated by reference in their entirety to the same extent as if each
                                                                              7. The method of claim 5, wherein said chromatography
 individual publication was specifically and individually indi-
                                                                           comprises high performance liquid chromatography (HPLC).
 cated to be incorporated by reference. Applicants reserve the
                                                                              8. The method of claim 1, wherein the method is capable of
 right to physically incorporate into this application any and all
 materials and information from any such articles, patents,           15
                                                                           detecting testosterone at concentrations of less than 5 ng/dL
 patent applications, or other physical and electronic docu-               in the sample.
 ments.                                                                       9. The method of claim 1, wherein the method is capable of
    The inventions illustratively described herein may suitably            detecting testosterone at concentrations of less than 1 ng/dL
 be practiced in the absence of any element or elements, limi-             in the sample.
 tation or limitations, not specifically disclosed herein. Thus,      20      10. The method of claim 1, wherein the ionizing of step (b)
 for example, the terms "comprising", "including," contain-                comprises producing a testosterone ion having a mass/charge
 ing", etc. shall be read expansively and without limitation.              ratio of289.1±0.5.
 Additionally, the terms and expressions employed herein                      11. The method of claim 1, wherein the ionizing of step (b)
 have been used as terms of description and not of limitation,             comprises producing one or more testosterone fragment ions
 and there is no intention in the use of such terms and expres-       25   having a mass/charge ratio selected from the group consisting
 sions of excluding any equivalents of the features shown and              of 109.2±0.5 and 96.9±0.5.
 described or portions thereof, but it is recognized that various             12. The method of claim 1, wherein the ionizing of step (c)
 modifications are possible within the scope of the invention              comprises:
 claimed. Thus, it should be understood that although the                     producing a testosterone precursor ion having a mass/
 present invention has been specifically disclosed by preferred       30         charge ratio (m/z) of about 289.1±0.5;
 embodiments and optional features, modification and varia-                   isolating the precursor ion by mass spectrometry; and
 tion of the inventions embodied therein herein disclosed may                 effecting a collision between the isolated precursor ion and
 be resorted to by those skilled in the art, and that such modi-                 an inert collision gas to produce one or more testoster-
 fications and variations are considered to be within the scope                  one ions detectable by mass spectrometry having m/z
 of this invention.                                                   35         selected from the group consisting of 109.2±0.5, and
    The invention has been described broadly and generically                     96.9±0.5.
 herein. Each of the narrower species and subgeneric group-                   13. The method of claim 1, wherein said sample comprises
 ings falling within the generic disclosure also form part of the          urine, blood, plasma, or serum from a female human.
 invention. This includes the generic description of the inven-               14. The method of claim 1, wherein said sample comprises
 tion with a proviso or negative limitation removing any sub-         40   blood, plasma, or serum from a female human.
 ject matter from the genus, regardless of whether or not the                 15. A method for determining the amount of testosterone in
 excised material is specifically recited herein.                          a sample when taken from a female human, comprising:
    Other embodiments are within the following claims. In                     (a) purifying testosterone from a sample from a female
 addition, where features or aspects of the invention are                        human by extracting testosterone from said sample by
 described in terms ofMarkush groups, those skilled in the art        45         high turbulence liquid chromatography (HTLC) and
 will recognize that the invention is also thereby described in                  subjecting the extracted testosterone to high perfor-
 terms of any individual member or subgroup of members of                        mance liquid chromatography (HPLC);
 the Markush group.                                                           (b) ionizing said purified testosterone to produce one or
    The invention claimed is:                                                    more testosterone ions detectable by a mass spectrom-
    1. A method for determining the amount of testosterone in         50         eter; and
 a sample when taken from a female human, comprising:                         (c) detecting the amount of one or more of the testosterone
    (a) purifying testosterone from a sample from a female                       ion(s) by a mass spectrometer, wherein the amount of
       human, wherein said purifying comprises extracting tes-                   one or more of the testosterone ion( s) is related to the
       tosterone from said sample;                                               amount of testosterone in the sample;
    (b) ionizing said purified testosterone to produce one or         55      wherein the method is capable of detecting testosterone at
       more testosterone ions detectable by a mass spectrom-                     concentrations ofless than 10 ng/dL in the test sample.
       eter; and                                                              16. The method of claim 15, wherein said testosterone is
    (c) detecting the amount of one or more of the testosterone            not derivatized prior to mass spectrometry.
       ion(s) by a mass spectrometer, wherein the amount of                   17. The method of claim 15, wherein said extracting further
       one or more of the testosterone ion(s) is related to the       60   comprises subjecting said sample to liquid extraction.
       amount of testosterone in the sample;                                  18. The method of claim 15, wherein the ionizing of step
    wherein said testosterone is not derivatized prior to mass             (b) comprises producing a testosterone ion having a mass/
       spectrometry, and                                                   charge ratio of 289.1±0.5.
    wherein the method is capable of detecting testosterone at                19. The method of claim 15, wherein the ionizing of step
       concentrations ofless than 10 ng/dL in the sample.             65   (b) comprises producing one or more testosterone fragment
    2. The method of claim 1, wherein said extracting com-                 ions having a mass/charge ratio selected from the group con-
 prises subjecting said sample to solid phase extraction (SPE).            sisting of 109.2±0.5 and 96.9±0.5.
Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 14 of 15 PageID #: 2333


                                                     US 8,409,862 B2
                             21                                                                    22
    20. The method of claim 15, wherein the ionizing of step             21. The method of claim 15, wherein said sample com-
 (c) comprises:                                                        prises urine, blood, plasma, or serum from a female human.
                                                                          22. The method of claim 15, wherein said sample com-
   producing a testosterone precursor ion having a mass/
                                                                       prises blood, plasma, or serum from a female human.
     charge ratio (m/z) of about 289.1±0.5;                               23. The method of claim 15, wherein the method is capable
                                                                  5
   isolating the precursor ion by mass spectrometry; and               of detecting testosterone at concentrations of less than 5
                                                                       ng/dL in the sample.
   effecting a collision between the isolated precursor ion and
                                                                          24. The method of claim 15, wherein the method is capable
      an inert collision gas to produce one or more testoster-
                                                                       of detecting testosterone at concentrations of less than 1
      one ions detectable by mass spectrometry having m/z
                                                                  10   ng/dL in the sample.
      selected from the group consisting of 109.2±0.5, and
      96.9±0.5.                                                                             * * * * *
      Case 1:18-cv-01436-MN Document 72-2 Filed 09/25/19 Page 15 of 15 PageID #: 2334

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,409,862 B2                                                                                      Page 1 of 1
APPLICATION NO.             : 12/946785
DATED                       : April 2, 2013
INVENTOR(S)                 : Michael P. Caulfield et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         IN THE CLAIMS

                  Claim 12, Column 20, line 27
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 13, Column 20, line 38
                  Delete "a" and insert -- said --, therefor.
                  Claim 14, Column 20, line 40
                  Delete "a" and insert -- said --, therefor.
                  Claim 20, Column 21, line 2
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 21, Column 22, line 2
                  Delete "a" and insert -- said --, therefor.
                  Claim 22, Column 22, line 4
                  Delete "a" and insert -- said --, therefor.




                                                                                      Signed and Sealed this
                                                                                  Fifth Day ofNovember, 2013



                                                                                                  Teresa Stanek Rea
                                                                           Deputy Director of the United States Patent and Trademark Office
